Honorable~Gharles H. Potpet
cotintyAtLttorney,
                 Crane County
Crane, Texas

Deer Sir:                              opinion ltii; o-515B-A
                                       Rer   Ex$anses‘ihtilwd.,in
                                            oomplying-with the pro-
                                            visions of.8. B. Z, Aots
                                            of thd~~~43th
                                                        Lagialature,
                                            Regular Bossion, 1943.

          Your letter of Ootober 27, 1943, requesting the opinion of
this department on the question stated therein, read8 in part a~ fol-
lowa I

         “Does the olause in the la psaed by the 48th
    Logislrture in regular rerrioa 1943 entitled -Federal
    Victory Inoom Tax 8. B. To. 2, rhfoh a put readr in
    Bemi&~a, 1 - - - - - - - any expenses involved in oom-
    plying with the provieionr of thir law may be paid for
    exieking or future appropriations oowr the ompensation
    inquired about in tha abew numbered opinion. If not,
    what expenser are meant by thir law. . . . ”

           Sootion 1 of Eonate Bill No. 2~,Aotr af the 48th Legislature,
~sgulu   gossion, 1943, providm:

          “Par the duration of the prenent war, all offioerr.
     qnd mplayaer of this state md it8 agenoiea, in8t!%m~t-
    ‘*lit&w, political eubdiviaiona ad munioipaliflar, bar-
     tig -oontrol tikr the pyment of any salaries or wagea-‘to
     pub110 offloom or employees, are hereby lthorired and
     required to comply with the prtiiritir”of the Federal
     Interna Revenue Aot of 1942, requiring  the withholding
     of five (S$) per oent Federal Viatory Inoom Tax from
     wugenpaid publio offioen and employees, Any expenmr
     involved in omplylng with the prooirlonr of thie lar
     may be paid from existing or future appropriationr.
     The provision6 of thir Aot shall be in form and effeof
     only so long a6 the Gnited Btater of Amrioa ia at war
     with Oemmny, Japm or Italy.”
Honorable Charles H. Poteet, Page 2



             In your letter, a portion of which is quoted above, you
refer to our Opinion No. O-5159. That opinion ‘~8srendered in ccm-
pliance with your telegraphic request for en opinion which read, in
part, a8 followsr

             *Is the County Treasurer allowed 8ny additional
     compensation for handling pay as you go tax plan under
     Fee System? Also may the Treasurer have additional help
     for this work if sanctioned by Commissioners Court? - e .*

             In reply to the foregoing telegra 'hiorequest, this
department held, in effect, (in Opinion No. 0-!159)
                                                 - that the Bunty
Treasurer was not allowed any additional compensation for handling
the "pay-se-you-go" tax plan under the Fee Systsn and that the +~(m-
missioners* ~ooui-t,.if
                      it desired to do so, could authorize the np-
pointment of additional deputies, assistants or clerks for the County
Treasurer whose salary would be in accordance with the limitations of
Article 3902, Vernon's Annotated Civil Statutes, and the salaries of
such deputies, assistants, or clerks for the Courty Treasurer lould
be payable out of the fees of office of the Treasurer and could not
bs paid by the county.

             It will be noted that Senate Bill No. 2, supra, provides:
             n    . Any expenses involved in complying with the
     provision; &' this law may bs paid from existing or future
     appropriations. . . . v

             As we understand your question, you desire our opinion
regarding the application of this provision of the statutes to expens-
es incurred by the County Treasurer in administering the Act.  We
have carefully examined the variods appropriation bills passed by the
48th Legislature and fail to find a9y appropriation available to w
expenses inourred by any oounty official incurring any expenses in
the administration of said Senate Bill No. 2, Therefore, it is our
opinion that the fontgoing provision of SenUx Bill No. 2, supra,
does not authorize the compensation to the County Treasurer inquired
aboutin Opinion XcJo.O-515g0 As it is our opinion that the foregoing
provision of Senate 511 No. 2 does not oover the compensation inquired
about in said Opinion No. O-5159, and it being our further opinion that
there is no available appropriation from whioh to reimburse any county
official for any expenses incurred in the administration of said Senate
Bill EoJo.
         2, it is not neoessaryto further consider your general state-
ment "what expenses are meant by this law." However, in the event you
                   -*   --




Honorable Charles HO Poteet, Page 3



have in mind any parbicular expense you desire to inquire about, upon
receiving your request, we will be glad to give the same our immediate
attention.

             In Opinion Bo. O-5159 this department held that said Senate
Bill No. 2 requires all offioers and employees of this State, its sgen-
ties, instrumentalities, political subdivisions and municipalities to
comply with the withholding provisions of the "Current Tax Payment Act of
1943."   We enclose a copy of this opinion for-your convenience.


                                              Yours verytruly


                                          AlTOFUJEYGENEFdL   OFTEXAS

                                           By s/k-dell Williams

                                                       &dell    Rillikis
                                                               Assistant
APPROVED HOV 10, 1943

s/Grover Sellers
FIRS~TASSISW
ATTOREEY GENERAL




Encl.                                       4PPROVED Opinion Committee
                                            By BWB.Chairmen